
	
		I
		111th CONGRESS
		2d Session
		H. R. 5740
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2010
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the mandatory recall of adulterated or
		  misbranded drugs.
	
	
		1.Notification,
			 nondistribution, and recall of adulterated or misbranded drugs
			(a)Prohibited
			 ActsSection 301 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331) is amended by adding at the end the following:
				
					(uu)The failure to
				comply with—
						(1)the notification
				requirement under section 568(a);
						(2)an order issued
				under paragraph (1) of section 568(c), following a hearing, if requested, under
				paragraph (2)(C) of such section;
						(3)an order amended under paragraph (2) or
				paragraph (3) of section 568(c); or
						(4)an emergency order
				issued under section
				568(d).
						.
			(b)Nondistribution
			 and Recall of Adulterated or Misbranded DrugsSubchapter E of
			 chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et
			 seq.) is amended by adding at the end the following:
				
					568.Notification,
				nondistribution, and recall of certain adulterated or misbranded drugs
						(a)Notification
				regarding certain adulterated or misbranded Drugs
							(1)In
				generalAny person required to register under section 510 shall,
				as soon as practicable, notify the Secretary of the identity and location of a
				drug, if such person has reason to believe—
								(A)that such drug,
				when introduced into or while in interstate commerce, or while held for sale
				(regardless of whether the first sale) after shipment in interstate commerce,
				is adulterated or misbranded; and
								(B)there is a
				reasonable probability that the use or consumption of, or exposure to, the drug
				(or an ingredient or component used in any such drug) will cause a threat of
				serious adverse health consequences or death to humans or animals.
								(2)Manner of
				notificationNotification under
				paragraph (1) shall be made in such
				manner and by such means as the Secretary may require by regulation or
				guidance.
							(b)Voluntary
				recallThe Secretary may request that any person who distributes
				a drug that the Secretary has reason to believe is adulterated, misbranded, or
				otherwise in violation of this Act voluntarily—
							(1)recall such drug;
				and
							(2)provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall.
							(c)Order To cease
				distribution and recall drug and related procedures
							(1)Issuance of
				orderIf the Secretary has reason to believe that the use or
				consumption of, or exposure to, a drug (or an ingredient or component used in
				any such drug) may cause serious adverse health consequences or death to humans
				or animals, the Secretary shall have the authority to issue an order requiring
				any person who distributes such drug—
								(A)to immediately
				cease distribution of such drug; and
								(B)to provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by such cessation of distribution.
								(2)Action following
				order
								(A)Cease
				distribution and notificationAny person who is subject to an
				order under
				paragraph (1) shall immediately cease
				distribution of such drug and provide notification as required by such
				order.
								(B)AppealAny person who is subject to an order under
				paragraph (1) may appeal within 24
				hours of issuance such order to the Secretary. Such appeal may include a
				request for an informal hearing and a description of any efforts to recall such
				drug undertaken voluntarily by the person, including after a request under
				subsection (b).
								(C)Informal
				hearingExcept as provided in
				subsection (d), if an appeal made under
				subparagraph (B) contains a request
				for an informal hearing, such hearing shall be held as soon as practicable, but
				not later than 5 calendar days, or less as determined by the Secretary, after
				such an appeal is filed, unless the parties jointly agree to an
				extension.
								(D)DeterminationAfter
				affording an opportunity for an informal hearing, the Secretary shall
				determine—
									(i)whether—
										(I)the order under
				paragraph (1) should be amended to
				require a recall of such drug; or
										(II)inadequate
				grounds exist to support the actions required by the order; or
										(ii)that the order
				under
				paragraph (1) was appropriate as
				issued.
									(E)Amendment or
				vacation of order
									(i)AmendmentIn the case of a determination made under
				subparagraph (D)(i)(I), the
				Secretary shall amend the order made under
				paragraph (1) accordingly.
									(ii)VacationIn the case of a determination made under
				subparagraph (D)(i)(II), the
				Secretary shall vacate the order made under
				paragraph (1).
									(3)Order to
				Recall
								(A)AmendmentExcept
				as provided under
				subsection (d), if after providing an
				opportunity for an informal hearing under
				paragraph (2)(C), the Secretary
				determines that the order should be amended to include a recall of the drug
				with respect to which the order was issued, the Secretary shall amend the order
				to require a recall.
								(B)ContentsAn
				amended order under
				subparagraph (A) shall—
									(i)specify a
				timetable in which the recall will occur;
									(ii)require periodic
				reports to the Secretary describing the progress of the recall; and
									(iii)provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall.
									In
				providing for such notice, the Secretary may allow for the assistance of health
				professionals, State or local officials, or other individuals designated by the
				Secretary.(C)NondelegationAn
				amended order under this paragraph shall be ordered by the Secretary or an
				official designated by the Secretary. An official may not be so designated
				unless the official is the director of the district under this Act in which the
				drug involved is located, or is an official senior to such director.
								(d)Emergency Recall
				Order
							(1)In
				generalIf the Secretary has credible evidence or information
				that a drug subject to an order under
				subsection (c)(1) presents an imminent
				threat of serious adverse health consequences or death to humans or animals,
				the Secretary may issue an order requiring any person who distributes such
				drug—
								(A)to immediately
				recall such drug; and
								(B)to provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall.
								(2)Action following
				order
								(A)Recall and
				notificationAny person who is subject to an emergency recall
				order under this subsection shall immediately recall such drug and provide
				notification as required by such order.
								(B)Appeal
									(i)TimingAny
				person who is subject to an emergency recall order under this subsection may
				appeal within 24 hours after issuance such order to the Secretary.
									(ii)Continuation of
				recallThe person subject to an emergency recall order shall
				conduct the recall notwithstanding the pendency of any appeal of such
				order.
									(C)Informal
				hearingAn informal hearing shall be held as soon as practicable
				but not later than 5 calendar days, or less as determined by the Secretary,
				after an appeal under
				subparagraph (B) is filed, unless
				the parties jointly agree to an extension.
								(D)DeterminationAfter
				affording an opportunity for an informal hearing, the Secretary shall
				determine—
									(i)whether—
										(I)the order under
				paragraph (1) should be amended to
				require a recall of such drug; or
										(II)inadequate
				grounds exist to support the actions required by the order; or
										(ii)that the order
				under
				paragraph (1) was appropriate as
				issued.
									(E)Amendment or
				vacation of order
									(i)AmendmentIn the case of a determination made under
				subparagraph (D)(i)(I), the
				Secretary shall amend the order made under
				paragraph (1) accordingly.
									(ii)VacationIn the case of a determination made under
				subparagraph (D)(i)(II), the
				Secretary shall vacate the order made under
				paragraph (1).
									(3)NondelegationAn
				order under this subsection shall be issued by the Commissioner of Food and
				Drugs, the Principal Deputy Commissioner, or the Associate Commissioner for
				Regulatory Affairs of the Food and Drug Administration.
							(e)Notice to
				Consumers and Health OfficialsThe Secretary shall, as the
				Secretary determines to be necessary, provide notice of a recall order under
				this section to consumers to whom the drug was, or may have been, distributed
				and to appropriate State and local health officials.
						(f)Savings
				ClauseNothing contained in this section shall be construed as
				limiting—
							(1)the authority of
				the Secretary to issue an order to cease distribution of, or to recall, a drug
				under any other provision of this Act or the Public Health Service Act;
				or
							(2)the ability of the
				Secretary to request any person to perform a voluntary activity related to any
				drug subject to this Act or the Public Health Service
				Act.
							.
			(c)Effective
			 dateThe amendments made by this section shall take effect one
			 year period after the date of the enactment of this
			 Act.
			
